Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to amendments filed 1/4/2021.

REASONS FOR ALLOWANCE
The following is an examiner’s statement for reasons of allowance.  The invention titled "SYSTEM AND METHOD FOR GENERATING FLAME EFFECT” is in the field of combustion displays.  The primary reason for allowance of claims 13, 21, 28, 30 and 32 is the system includes, in addition to the other claimed features, first and second fuel tanks with first and second corresponding fuels of differing compositions, a nested nozzle assembly having a first and second nozzle and an automation controller configured to control fuel supply to the first and/or second nozzle in response to one or more environmental factors affecting an aesthetic of the flame effect.
Any comments considered necessary by applicant must be summited no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHA M BECTON whose telephone number is (571)270-3063.  The examiner can normally be reached on M-F 8-5 EST with flex.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARTHA M BECTON/Examiner, Art Unit 3762                

/AVINASH A SAVANI/Primary Examiner, Art Unit 3762